+

Case 1:1#-cr-00032-JSR Document 218 Filed 07/11/19 Page 1 of 1

 

s

 

 

 

 

 

 

 

 

| USDC SDNY !
UNITED STATES DISTRICT COURT | DOCUMENT |
SOUTHERN DISTRICT OF NEW YORK “1 UCTRONICALLY FILED
(| 0 Bs 2k:
UNITED STATES OF AMERICA LT FILED: wil UG
ie: ss ! |
-against- Lll-cr-32-4 (JSR)
MANOSHA KARUNATILAKA, ORDER
Defendant,

 

 

 

JED S. RAKOFF, U.S.D.J.

Before the Court is defendant Manosha Karunatilaka’s motion
to release a lien placed on property in Marlborough, Massachusetts
to secure his appearance bond in this action. The Office of the
United States Attorney for the Southern District of New York is
directed to verify, by no later than July 31, 2019, that defendant
has satisfied all monetary obligations in connection with this
matter, and, if he has, to issue a Satisfaction of Judgment and

discharge the Marlborough lien.

 

SO ORDERED.
Dated: New York, NY S3L4 heel
TZ
July /0, 2019 JED S. RAKOFF, U.S.D.d.
